Hubbard, J.
It is argued for the defendant in this case, that the oath of the party himself, being a dangerous species of testimony, and an exception to the common rules of evidence, ought not to be admitted, except in the limited cases of a delivery of articles from a shop, in small quantities, from time to time, or for items of work performed, where there are no witnesses of the transactions; and therefore, that where articles are bulky, or sums large, other evidence can be *493offered; and so when articles are delivered to a third person, then the delivery can be proved by such person; and that the admission of a party’s books should be confined to cases in which there is no better evidence. And there, is no doubt of the general rule of law, as established by the cases cited; but the question is, whether the present case is within the spirit of the principles there maintained.
There was no special contract between these parties; but certain items of labor were performed by the plaintiff, in the way of his trade as a blacksmith, for the defendant. Ingram was to get the work done, from time to time, for the defendant, as it might be needed, and the articles were to be delivered, and were delivered to him. If the plaintiff had not called Ingram as a witness, being within his reach, we should think the objection to the admission of the book would stand upon a different ground from that which is now presented. But, as Ingram was called, and could not recollect the dates or the items of the work delivered, and thus the best evidence failed, we think it was a proper case for the admission of the book, with the suppletory oath of the plaintiff, in proof of the performance of the labor and the delivery of the articles of work charged in the plaintiff’s account, on which he has brought this action. The rule, that where there is a delivery of goods to third persons, the book cannot be admitted, is not without exceptions. In cases of small articles procured by the members of a family, and delivered to children or servants, from time to time, it would be impossible that such delivery could generally be proved. To enforce this rule, as inflexible, would therefore produce much more serious injury than the relaxation of it, under circumstances where the book itself contains the articles, as delivered, and which is subject to the examination of the debtor.

Exceptions overruled.